Citation Nr: 0816267	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-02 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a right leg 
disorder.  

4.  Entitlement to service connection for a right arm 
disorder.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for 
epidural abscess status post lumbar discectomy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.

Initially, this appeal came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2002 rating decision.  

In March 2005, the veteran testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; the hearing transcript is associated with 
the record.  The Board remanded the appeal for further 
development, in December 2005.

In a September 2006 rating decision, the RO, in pertinent 
part, denied the veteran's claim for entitlement to 
compensation under 38 U.S.C. § 1151 for an epidural abscess 
status post lumbar discectomy.  In January 2007, the RO 
received a statement from the veteran which the Board 
construes as a notice of disagreement (NOD) with the 
September 2006 denial of his claim for entitlement to 
compensation under 38 U.S.C. § 1151.  Under the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), this claim must 
be remanded for issuance of a statement of the case (SOC). 
Thus, the issues on appeal have been described as above.

Following the issuance of a supplemental statement of the 
case (SSOC) addressing the first four issues described above, 
the veteran submitted additional evidence.  In October 2007, 
the veteran waived RO consideration of this additional 
evidence.  See 38 C.F.R. § 20.1304(2007).

The Board's decision on the claim for service connection for 
a right hip disorder is set forth below.  The remaining 
issues -- entitlement to service connection for a back 
disorder, for a right leg disorder, for a right arm disorder, 
and for compensation under 38 U.S.C. § 1151 -- are addressed 
in the remand portion of the decision below and are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided on appeal has been accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not have a right hip disorder.




CONCLUSION OF LAW

The criteria for service connection for a right hip disorder 
are not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, collectively in October and November 2000, 
April 2001, July 2003, and January 2006 letters, the RO/AMC 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Even though the July 2003 
and January 2006 letters were not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of an SSOC issued in August 2007 after the notice and 
time to respond was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal with regard to a right hip disorder 
as the timing error did not affect the essential fairness of 
the adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2007).  See also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

While the veteran has not been informed of how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, on these facts, the RO's omission in this 
regard is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006) (rejecting the argument that the Board lacks 
the authority to consider harmless error).  Because, the 
Board's decision herein denies the veteran's claim, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of private medical 
records, the VA inpatient and outpatient treatment records 
from the VA Medical Centers (VAMCs) in Gainesville and West 
Palm Beach, Florida, as well as the report of a VA 
examination conducted in connection with the claim.  
Moreover, the Board notes that responses, received in 
September 2001, from the Dixie and Lawrence Chiropractic 
Centers stated that records were no longer available.  During 
his March 2005 hearing, the veteran indicated that he was in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The RO requested the veteran's SSA 
records, and, in November 2006, the SSA stated that the 
records were unavailable as his folder had been destroyed.

In January 2006, VA informed the veteran that his service 
medical records might have been destroyed by fire and advised 
him of ways in which he could assist VA in reconstructing the 
records.  The veteran was informed that he could submit 
copies of his service medical records in his possession; VA 
military files; statements from medical personnel who treated 
him during service; statements from people who served with 
the veteran who had personal knowledge of his illness or 
injury; state or local accident and police reports; 
employment physical examinations within one year from his 
discharge from service; medical evidence from hospitals, 
clinics, and private physicians; letters written during 
service; photographs taken during service; pharmacy 
prescription records; and insurance examination records.  
Using the information provided by the veteran, VA requested 
that the sick/morning reports for the veteran's service unit 
be searched for any remarks pertaining to the veteran's 
claims.  The VA also requested that the medical records from 
the Ft. Bragg Army Hospital be searched for any notations 
that would support the veteran's claims.  After investigating 
the applicable reports, VA was informed through official 
channels that there were no remarks found that pertained to 
the veteran's allegations.

The Board acknowledges that the appellant contends that the 
February 2007 examination was inadequate and that he has 
asked for another examination.  As explained in more detail 
below, the claim on appeal is being denied because there is 
no medical evidence whatsoever to support that the veteran's 
claim that he has a right hip disorder related to his 
military service.  As the current record does not reflect 
even a prima facie claim for service connection for the 
claimed disability, VA has no obligation to schedule another 
examination to obtain a medical opinion commenting upon the 
etiology of an alleged disability.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium). 

During his March 2005 hearing, the veteran asserted that 
there was another veteran named Dale Ellis and that as a 
result there was a possibility that some of his records might 
been commingled with those of the other veteran.  In 
July 2006, the RO searched the claims file of the other Dale 
Ellis and found that none of the appellant's records had been 
commingled.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, which are 
manifested to a compensable degree (10 percent for arthritis) 
within one year of discharge from active duty, shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

After a full review of the record, including the medical 
evidence, testimony and statements made by the veteran and 
others on his behalf, the Board finds that service connection 
for a right hip disorder is not warranted.

The veteran has asserted essentially that his right hip was 
injured during an auto accident on New Years Eve, December 
31, 1957, and was aggravated during a parachute jump in 
February or March 1958.

In support of his contentions, he has submitted photographs, 
military yearbook pictures, and lay statements from several 
sources.  In statements dated in July 2002 and March 2007, 
the veteran's younger brother D.C.E. said that he remembered 
the accident on December 31, 1957 and that the veteran went 
through the windshield of the car.  He also indicated that 
the veteran has had problems with his right side ever since 
he got out of the Army and that the veteran saw a 
chiropractor and wore a back brace after leaving the service.  
He added that the veteran could not walk without a walker or 
a wheelchair.  In a September 2001 statement, the veteran's 
sister, C.J.B., also remembered the car accident and recalled 
that the veteran went through the windshield of the car.  She 
reiterated that the veteran has had problems with his back 
and right side since leaving active duty.

In statements dated in October 2001 and April 2007, one of 
the veteran's daughters, C.L.E.-W., indicated that she heard 
about the car accident and parachuting accident her father 
was involved in.  She also stated that her father had gone to 
a chiropractor for many years.  In an October 2001 letter, 
N.E., the veteran's spouse, said that the veteran was 
involved in an auto accident while he was in the service.  In 
November 2001 statement, another of the veteran's daughters, 
K.A. indicated that her father had complained of his bad 
back, leg, hips and shoulder her whole life and that she had 
heard him talk of his accident as a paratrooper and his car 
accident.

In a March 2005 statement, an acquaintance, M.D.W.Y., 
recalled that the veteran was involved in a car accident on 
New Years Eve 1957 due to inclement weather but that no 
police were called because of the remoteness of the area.  
Another acquaintance, F.Y., in a February 2005 statement, 
reported that he was involved in the 1957 car accident, along 
with the veteran.

In a July 2006 statement, the veteran's spouse reported that 
she has had to feed, wash, shave, dress, and medicate the 
veteran, since his December 2005 back surgery.  In a 
February 2007statement, one of the veteran's sons, D.E., 
reported that his father frequently went to the doctor's 
office, missed work, and spent countless hours on a heating 
pad.  He said that there were days when the veteran could not 
sit without being in pain.  In an April 2007 statement, 
another of the veteran's sons, D.F.E., indicated that his 
father had been in persistent pain for many years.  In an 
April 2007 statement, the veteran's mother-in-law, M.R., 
indicated that she couldn't think of a day in which the 
veteran was without pain.  She said she had often viewed the 
veteran flat on the floor attempting to get pain relief.  The 
veteran's sister-in-laws, L.L. and D.W., said, in April 2007 
statements, that the veteran had been in pain for the 
previous 40 years.  In an additional statement dated in 
April 2007, the veteran's spouse recalled a conversation 
between the veteran and one of his buddies in which they 
described the veteran's auto accident.  They also shared a 
story of the veteran landing in a group of trees and injuring 
himself after a parachute jump.  She reported that the 
veteran had seen chiropractors and employed Jacuzzi therapy 
since he got out of the service.

As noted above, a search of the sick and morning reports for 
the veteran's unit revealed no remarks related to the 
veteran's allegations.  A search of the clinical record for 
the Army Medical Center at Ft. Bragg also produced negative 
results.

A December 1998 VA treatment record reveals that the veteran 
complained of severe hip pain.  An X-ray revealed a normal 
right hip.  An August 2000 VA treatment record shows 
additional complaints of right hip pain with flare-ups.  An 
August 2000 VA X-ray report showed that the bony structures 
and joint spaces of the right hip appeared intact.  The 
interpreter indicated that the X-ray was negative for a right 
hip disorder.  June 2001 VA X-rays revealed mild bilateral 
degenerative changes in the hip joints.  A November 2001 VA 
treatment record shows an impression of chronic arthralgia of 
hip.  In June 2004, the veteran reported that he continued to 
have hip pain, but a VA X-ray of the right hip revealed no 
evidence of a fracture or dislocation.  No significant 
arthritic changes were noted.

During his March 2005 videoconference hearing, the veteran 
testified that he had made 27 jumps while he was on active 
duty.  He recalled that, during one particular jump he missed 
the drop zone, landed in the woods, and tore up his legs, 
shoulder, and back.  The veteran reported that he went to the 
hospital at Ft. Bragg and, as a result, he was on sick call 
for two-and-a-half months.  He also stated that, after 
leaving a nightclub on New Years Eve 1957, the car he was in 
went off the road and he landed in a stone creek.  He said 
that he went to the hospital but was unable to get an 
extension of his leave, so he returned to his base.

A VA X-ray performed in January 2006 showed no bony 
abnormalities, fracture, or dislocation of the right hip.  It 
was noted that the hip joint was well maintained, and no 
significant degenerative joint disease or osteoarthritis was 
seen.

During a February 2007 VA fee-basis compensation and pension 
examination, the veteran complained of radiating pain into 
his right hip region.  On physical examination, the veteran's 
right hip had a normal clinical appearance with negative 
interarticular effusion.  The examiner observed that the 
veteran reported that he had pain with abduction and external 
rotation, but the pain was over the sacroiliac joint and not 
the anterior aspect of the hip.  The neurovascular status of 
the right hip was intact on examination.  An X-ray of the 
right hip revealed normal mineralization, good preservation 
of hip joint space, and no evidence of fracture, dislocation 
or gross degenerative changes.  The examiner stated it was a 
negative right hip X-ray.

Service connection for a claimed right hip disorder is not 
warranted.  As noted earlier, attempts to verify complaints 
of, or treatment for, a right hip disorder during service 
have been unsuccessful.  Moreover, there is no evidence of 
record showing the presence of arthritis within one year of 
service discharge.  February 2007 X-rays did not establish 
the presence of arthritis in the hip.  While the evidence, as 
summarized above, shows some complaints of hip pain, there is 
no confirmed medical diagnosis of the pathology for that 
pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As there is no competent medical evidence of residuals of a 
claimed in-service injury to the right hip or a diagnosed 
right hip disorder, service connection must be denied.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1131.  Hence, where as here, medical evidence fails to show 
a current diagnosis of the disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to the medical evidence, the Board has considered 
the veteran's own testimony and statements, as well as the 
many lay statements submitted by the veteran and his 
representative, on his behalf.  Lay persons can attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  All 
of their statements regarding their observations of the 
veteran's pain and behavior are considered competent.  Also, 
the statement of F.Y. is considered to be competent evidence 
of his observations and experience of being involved in an 
auto accident on New Year's Eve 1957.  However, neither the 
veteran nor any of the lay persons who have submitted 
statements have been shown to be capable of making medical 
conclusions, thus, their statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran and other lay 
persons who submitted statements are competent to report what 
comes to them through their senses, they do not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, they cannot provide competent opinions regarding 
diagnosis and causation.  Hence, the lay assertions in this 
regard have no probative value.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a right hip disorder is 
denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

As indicated above, in January 2006, VA informed the veteran 
that his service medical records might have been destroyed by 
fire.  The Board is aware that it has a heightened duty to 
assist the veteran in development of his claim and there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran has asserted essentially that the claimed 
disorders are a result of an auto accident that occurred on 
New Years Eve 1957 and were aggravated during a parachute 
jump in February or March 1958.  He said that due to the New 
Years Eve accident, he was a day late returning from leave 
and was given an Article 15.  The Board notes that the 
veteran's service personnel records could give credence to 
the veteran's assertions that he received an Article 15 due 
to returning late from leave in January 1958.  Consequently, 
the veteran's service personnel records should be requested 
and associated with the claims file.

The record includes a February 2007 VA fee-basis examination 
report reflecting the examiner's opinion that there was a 
significant interval in the veteran's life after leaving the 
service that was silent for management of a back or right 
shoulder condition.  The examiner did not comment on the many 
lay statements submitted by the veteran in support of his 
claims, which stated that he had suffered from pain since 
being discharged from active duty.  Additionally, the 
examiner did not comment on the December 2003 letters from 
A.H.B., M.D., and S.S., M.D., and the March 2007 letter from 
I.K.S., M.S.M.D.  In these letters, these physicians 
indicated that the veteran's current symptoms are related to 
his active duty service.  As there was no discussion of this 
evidence favorable to the veteran, it appears that the record 
was not reviewed completely by the examining physician.

As such, the examination is inadequate in this respect.  
Because the examination report is deemed inadequate for the 
reasons stated above, the back, right leg, and right arm 
claims must be remanded.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that a remand is appropriate 
where the Board relied on an inadequate examination report).  
As the record still does not contain medical opinion based on 
full consideration of the pertinent, documentary evidence, to 
resolve each claim, a remand of these matters is warranted.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  (The veteran has indicated a preference 
for the Gainesville VAMC).  The veteran is hereby advised 
that failure to report to any scheduled examination, without 
good cause, may well result in a denial of his claim(s) (as 
each original claim for service connection will be considered 
on the basis of the evidence of record).  38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the record reflects that the veteran may have 
received, and may be receiving, additional evaluation and/or 
treatment for the claimed disabilities at the Gainesville 
VAMC.  The claims file currently includes VA treatment 
records from the Gainesville VAMC through May 2006.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records since May 2006, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2007) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
evidence in his possession.  The RO should also ensure that 
its notice to the appellant meets the requirements of 
Dingess/Hartman-particularly as regards disability ratings 
and effective dates-as appropriate (not previously 
provided).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims remaining on appeal.  The RO's 
readjudication of the claims should include consideration of 
all evidence added to the record since the RO's last 
adjudication of the claims.  

Finally, in January 2007, the veteran submitted an NOD with 
the September 2006 denial of his claim for compensation under 
38 U.S.C. §§ 1151 for epidural abscess status post lumbar 
discectomy.  The filing of a NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  The RO has not yet issued an SOC regarding this 
issue.  38 C.F.R. § 19.26 (2007).  The United States Court of 
Appeals for Veterans Claims has held that, where the record 
contains an NOD as to an issue, but no SOC, the issue of 
entitlement to compensation under 38 U.S.C. 1151 for epidural 
abscess status post lumbar discectomy must be remanded to the 
RO to issue an SOC and to provide the veteran an opportunity 
to perfect an appeal.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2007).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain from the 
Gainesville VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran from May 2006 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source (such as the 
Department of the Army and the National 
Archives and Records Administration 
(NARA)), a complete copy of the veteran's 
Official Military Personnel File (OMPF), 
including all records of his assignments.  
These records should be examined for the 
presence of an Article 15 in relation to 
the veteran's tardiness in returning from 
leave in January 1958.  If such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  
The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
also clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the 
appellant's response has expired, the RO 
should arrange for the veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
X-rays, should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report), and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The physician should identify all 
disability(ies) affecting the veteran's 
back, right leg, and right arm.  With 
respect to each diagnosed disability, 
the physician should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disability was incurred in or 
aggravated by service, to include as a 
result of a December 1957 car accident 
or a 1958 parachute accident, or, (b) if 
arthritis is diagnosed, whether its 
onset was within one year of the 
veteran's March 16, 1959 discharge from 
service.  In rendering the requested 
opinion, the physician should 
specifically consider and discuss all 
evidence, including the service medical 
records and post-service treatment-to 
include the lay statements of record, 
the December 2003 letters from A.H.B., 
M.D., and S.S., M.D., the February 2007 
examination report, and the March 2007 
letter from I.K.S., M.S.M.D.

6.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for a back disorder, a 
right leg disorder, and a right arm 
disorder in light of all pertinent 
evidence and legal authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

10.  The RO should issue to the appellant 
and his representative an SOC addressing 
the claim for entitlement to compensation 
under 38 U.S.C. § 1151 for epidural 
abscess status post lumbar discectomy 
accrued benefits.  Along with the SOC, 
the RO must furnish to the appellant a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afford him the applicable 
time period for perfecting an appeal as 
to this issue.

The appellant is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to 
compensation under 38 U.S.C. § 1151 for 
epidural abscess status post lumbar 
discectomy) may be obtained only if a 
timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


